In an action to recover damages for bréach of an oral contract, the plaintiff appeals from a judgment of the Supreme Court, Dutchess County (Pagones, J.), entered May 9, 2002, which, inter alia, removed the action from the Justice Court of the Town of LaGrange to the Supreme Court, dismissed the action, and imposed a sanction on him.
Ordered that the judgment is affirmed, without costs or disbursements.
The Supreme Court properly granted the defendant’s motion to remove the action commenced in the Justice Court of the Town of LaGrange to itself, as the Justice Court did not have jurisdiction to grant certain relief (see CPLR 325 [b]).
The Supreme Court correctly dismissed the action as the stipulation of settlement entered into by the parties, which arose out of a prior action, was a bar to the plaintiffs present claim (see Plunder Lanes v Bellamore, 180 AD2d 783 [1992]; Muller v City of New York, 113 AD2d 877 [1985]; Skogsberg Constr. Co. v Hawthorne Indus. Park, 94 AD2d 766 [1983]).
Finally, the Supreme Court providently exercised its discretion in granting that branch of the defendant’s motion which was to impose a sanction (see 22 NYCRR 130-1.1 [c] [1], [2]). Santucci, J.E, Smith, Luciano, Schmidt and Mastro, JJ., concur.